Citation Nr: 0807215	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-01 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for the death of the veteran as caused by 
hospitalization or medical or surgical treatment or 
examination by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 until April 
1960.  The veteran died in May 2001, and the appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The appellant appeared and testified at a personal hearing at 
the RO in February 2004.  A transcript of that hearing has 
been made and added to the record. 


FINDINGS OF FACT

1.  The veteran died in May 2001 at the age of 60 of end 
stage renal disease, coronary artery disease, and peripheral 
vascular disease.  

2.  The veteran's death due end stage renal disease, coronary 
artery disease, and peripheral vascular disease was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, and the veteran's death 
was not proximately caused by an event not reasonably 
foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for the death of the veteran as caused by 
VA hospitalization or medical or surgical treatment or 
examination have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (2002); 38 C.F.R. § 3.102, 3.159, 3.361 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC under 38 U.S.C.A. § 1151

Dependency and Indemnity Compensation (DIC) shall be awarded 
for a qualifying death of a veteran in the same manner as if 
such death were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

A qualifying death is one which is not the result of the 
veteran's willful misconduct but was caused by hospital care, 
medical or surgical treatment, or examination furnished to 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination or (B) an event 
not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  
The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).

At the 2004 RO hearing, the appellant contended that 
medication given to the veteran to control an infection from 
a heart operation caused kidney failure which lead to his 
death.  Additionally, the appellant asserted that the veteran 
contracted hepatitis C as a result of a blood transfusion 
received at the Miami VA Medical Center (VAMC).   

The evidence of record establishes that, in 1990, the veteran 
underwent a coronary artery bypass performed at the Miami 
VAMC which was complicated postoperatively by a sternal wound 
infection.  He was treated with antibiotics.  

In May 2001, the veteran died.  The Certificate of Death 
reflects that the immediate cause of death was sudden death 
caused by end stage renal disease, coronary artery disease, 
and peripheral vascular disease.  

In October 2002, a VA medical opinion was sought to determine 
the exact cause of the veteran's death.  The examiner opined 
that the "veteran's End Stage Renal Disease (Chronic Renal 
Insufficiency) was due to Diabetic Nephropathy, 
Nephrolithiasis and Obstructive Uropathy."    

In June 2006, the Board remanded the issue for outstanding 
medical records as well as an additional medical opinion.  In 
December 2006, a VA medical examiner reviewed the claim's 
file and offered the following opinions.  She stated that 
Hepatitis C which was diagnosed in 2001 was more likely than 
not related to the 1990 blood transfusion, and the kidney 
disease was not related to the blood transfusion.   

Additionally, the December 2006 VA medical examiner opined 
that it was unlikely (not as likely as not) that the 
veteran's death was proximately caused by or accelerated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examinations.  The examiner noted the causes of death listed 
on the death certificate and reiterated that coronary artery 
disease and peripheral vascular disease were not caused or 
accelerated by any event that could be considered as 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examinations.  

With regard to the renal disease, the December 2006 VA 
medical examiner noted that chronic renal insufficiency was 
already present when the veteran was admitted to the Miami 
VAMC in November 1990.  The renal disorder worsened to renal 
failure during hospitalization, due to the effect of the 
nephrotoxic antibiotic administered at that time.  Based on 
the medical evidence, the antibiotic was discontinued, and 
the veteran was initiated in a non-nephrotoxic antibiotic, 
after which renal function improved.  Upon discharge in 
January 1991, renal function had returned to its baseline.  

The December 2006 VA reviewing physician added that there was 
no data related to renal function for the period between 
January 1991 and September 1992, and that, when the veteran 
was hospitalized at the Miami VAMC from September 22, 1992 to 
October 6, 1992, creatinine was reported within normal 
limits.  He was discharged home with no evidence of worsening 
of renal condition at that time.  The reviewing physician 
noted that the deterioration of the renal condition began to 
occur slowly after 1993-1994.  The VA physician opined that 
the renal deterioration was unlikely (not at least as likely 
as not) directly related or caused by any event occurring 
during the hospitalizations at the Miami VAMC.  The VA 
physician indicated that the significant worsening of the 
veteran's renal failure after 1998 was related to the events 
of nephrolithiasis and obstructive uropathy.

The December 2006 VA reviewing physician wrote that the 
significant continuous deterioration of renal function 
occurred after 1998, leading to the veteran's death in 2001.  
The previous event of renal failure, overimposed to chronic 
renal insufficiency, was due to the nephrotoxic antibiotic 
administered during the 1990 hospitalization at the Miami 
VAMC.  She noted that renal failure caused by the antibiotic 
was a reasonably foreseeable event.  She also offered the 
opinion that, because the veteran's renal function returned 
to its baseline after this event, it was unlikely (not at 
least as likely as not) that the veteran's death in 2001 was 
due to or accelerated by an event occurring during VA 
treatment.  

After a review of the evidence of record, the Board finds 
that, in this case, compensation for the veteran's death 
under 38 U.S.C.A. § 1151 is not warranted  because the weight 
of the medical evidence demonstrates that the veteran's death 
was not proximately caused by VA hospital care or medical or 
surgical treatment or examination or by an event that was not 
reasonably foreseeable.  The evidence does not demonstrate 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the veteran.  Moreover, it has not been shown that 
any additional disability occurred as a result of an event 
not reasonably foreseeable.  

The Board has also considered the appellant's statements and 
sworn testimony.  While the appellant is competent to report 
symptoms she observed the veteran experience at any time, or 
to relate what the veteran may have told her, as a lay 
person, she is not competent to offer opinions on medical 
diagnosis or causation.  Given the negative VA medical 
opinion and lack of competent medical evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
rule does not apply.  As the weight of evidence is against 
the appellant's claim, the Board is unable to grant the 
benefit sought.

Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and her representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a 38 U.S.C.A. § 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the RO.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the appellant prior to the transfer and 
certification of the case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the appellant was afforded a VA medical opinion in 
December 2006.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that 


has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for the 
death of the veteran as caused by VA hospitalization or 
medical or surgical treatment or examination is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


